The facts essential to the decision of this case are as follows: The plaintiff took of the defendant company a policy of insurance upon her real estate. She then placed a mortgage upon the insured property and by direction of the bank to which the mortgage was given went to see the agent who procured the insurance, to get him to stamp it “or sign it.” She says he told her to write on the mortgage, “in case of fire pay with interest to the order of the Belfast Savings Bank.” This was written by her on the policy. The agent admits her coming to see him but denies that he told her to endorse anything upon the policy, but on the contrary says he told her he had no authority to do so, and that she must write the secretary of the company. After this transaction she paid, and the company accepted, assessments from her in 1914, 1915, 1916, and that' they have never been returned.
This case comes up on report. Under our statute that “the agents of all domestic companies shall be regarded as in the place of the company in all respects regarding any insurance effected' by them,” and that “the company is bound by their knowledge of the risk and all matters connected therewith” and the interpretation, time after time, of this statute, defining the scope and effect of its meaning, it is evident that the only question before us is one of fact, involving the recollection of a transaction and the conversation regarding it, between the plaintiff and the agent of the company.
It is the opinion of the court that the plaintiff is corroborated by the circumstances surrounding the disputed transaction and conversation, and that she has fairly sustained the burden of proof.
According to the stipulation in the report the entry must be: Judgment for the plaintiff for eighteen hundred dollars and interest from 90 days after the proof of loss. Fellows & Fellows, for plaintiff. Tascus Atwood, for defendant.